     Case 3:12-cv-00295-LRH-CLB Document 238 Filed 02/14/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                     ***
 9     UNITED STATES OF AMERICA, ex rel.               Case No. 3:12-cv-00295-LRH-CLB
       CECILIA GUARDIOLA,
10                                                            ORDER
                                    Plaintiff/ Relator,
11
              v.
12
       RENOWN HEALTH, RENOWN
13     REGIONAL MEDICAL CENTER, and
       RENOWN SOUTH MEADOWS MEDICAL
14     CENTER,
15                                       Defendants.
16

17           Currently pending before the court is Cecilia Guardiola’s motion to award her a share of
18    the proceeds recovered by the United States from Renown Health, Renown Regional Medical
19    Center, and Renown South Meadows Medical Center (collectively “Renown”). ECF No. 231. The
20    court’s docket provides that the United States of America (“the Government”) filed its response to
21    this motion by amicus, however, nothing within the Government’s response articulates this status.
22    See ECF No. 232. Additionally, when this case was before the Ninth Circuit on appeal, the
23    Government motioned the Court to intervene, but the Court did not rule on this motion before
24    Guardiola voluntarily dismissed the appeal and the case returned to this court. See United States
25    of America ex rel. Cecilia Guardiola v. Renown Health and United States of America (Intervenor),
26    No. 16-17205 (9th Cir. 2017). Because the Government’s response was docketed as amicus, but
27    appeared to be filed as an intervenor, the court summoned the Government to clarify its position
28    in this case. ECF No. 236. The Government then filed a response adopting and incorporating its
                                                          1
     Case 3:12-cv-00295-LRH-CLB Document 238 Filed 02/14/20 Page 2 of 3




 1    intervention motion before the Ninth Circuit as its unopposed motion to intervene in this matter

 2    before the court. ECF No. 237. Good cause appearing, the court grants the Government’s motion

 3    to intervene.

 4            Pursuant to 31 U.S.C. § 3730(c)(3), “[w]hen a person proceeds with the action, the court,

 5    without limiting the status and rights of the person initiating the action, may nevertheless permit

 6    the Government to intervene at a later date upon a showing of good cause.” Therefore, to determine

 7    if the Government may intervene, the court looks to Federal Rule of Civil Procedure 24(a), and

 8    applies a four-part test:

 9            (1) the application for intervention must be timely; (2) the applicant must have a
              “significantly protectable” interest relating to the property or transaction that is the
10            subject of the action; (3) the applicant must be so situated that the disposition of the
              action may, as a practical matter, impair or impede the applicant’s ability to protect
11            that interest; and (4) the applicant’s interest must not be adequately represented by
              the existing parties in the lawsuit.
12

13    Southwest Ctr. For Biological Diversity v. Berg, 268 F.3d 810, 817 (9th Cir. 2001). Rule 24(a) is

14    liberally construed in favor of potential intervenors. Id. at 818.

15            First, at initial glance it does not appear that the Government’s motion to intervene,

16    following full briefing on Guardiola’s motion, at this late stage of the litigation is timely. But, the

17    court looks at three criteria to determine if the motion was timely: “(1) the stage of the proceedings;

18    (2) whether the parties would be prejudiced; and (3) the reason for any delay in moving to

19    intervene.” Northwest Forest Res. Council v. Glickman, 82 F.3d 825, 836 (9th Cir. 1996). While

20    the court recognizes that this is the end of this litigation, the court weighs heavily that the motion

21    is unopposed and that the motion is not for any reason to, or will, delay the suit. Additionally,

22    Guardiola was aware of and did not oppose the Government’s intervention in this action when it

23    was before the Ninth Circuit more than 3 years ago.

24            Second, the Government has a significant and protectable interest because if the court

25    grants Guardiola’s motion, she will be awarded funds from the United States Treasury. See Green

26    v. United States, 996 F.2d 973, 976 (9th Cir. 1993) (“[W]hether an applicant for intervention

27    demonstrates sufficient interest in an action is a practical, threshold inquiry. No specific legal or

28    equitable interest need be established.”). Further, if the Government does not intervene, the
                                                         2
     Case 3:12-cv-00295-LRH-CLB Document 238 Filed 02/14/20 Page 3 of 3




 1    Government’s ability to protect that interest will be impeded—the Government would be forced

 2    to comply with an order substantially affecting the Treasury. See Berg, 268 F.3d at 822 (quoting

 3    FED. R. CIV. P. 24 advisory committee’s notes 1966 Amendment) (“We follow the guidance of

 4    Rule 24 advisory committee notes that state that ‘[i]f an absentee would be substantially affected

 5    in a practical sense by the determination made in an action, he should, as a general rule, be entitled

 6    to intervene.’”).

 7            Finally, it is clear to the court that the Government and Guardiola have directly conflicting

 8    interests in this case—Guardiola, to the objection of the Government, argues she is entitled to over

 9    a million dollars of recovered RAC and MAC proceeds. While the two may have had aligned

10    interests at the outset of this litigation, it is clear that Guardiola no longer adequately represents

11    the rights of the Government given that the two represent such fundamentally different positions.

12    See Trbovich v. United Mine Workers of America, 404 U.S. 528, 538 n.10 (1972) (“The

13    requirement of the Rule is satisfied if the applicant shows that representation of his interest ‘may

14    be’ inadequate; and the burden of making that showing should be treated as minimal.”).

15            Good cause appearing, IT IS THEREFORE ORDERED that the Government’s unopposed

16    motion to intervene (ECF No. 237) is GRANTED.

17

18            IT IS SO ORDERED.

19            DATED this 14th day of February, 2020.

20

21                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                        3
